Citation Nr: 1042233	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  04-07 154A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for degenerative arthritis 
of the shoulders and knees, to include as due to ionizing 
radiation.

2.  Entitlement to service connection for degenerative disc 
disease of the cervical spine, to include as due to ionizing 
radiation.

3.  Entitlement to service connection for degenerative changes 
status post laminectomy, to include as due to ionizing radiation.

4.  Entitlement to service connection for sleep apnea, to include 
as due to ionizing radiation.

5.  Entitlement to service connection for a thyroid disorder, to 
include as due to ionizing radiation.

6.  Entitlement to service connection for an unspecified brain 
disorder, to include as due to ionizing radiation.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to July 1980.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from September 2002 and June 2008 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  The September 2002 
rating decision denied entitlement to service connection for 
degenerative arthritis of the shoulders and knees, degenerative 
disc disease of the cervical spine, and degenerative changes 
status post laminectomy, and the June 2008 rating decision denied 
entitlement to service connection for sleep apnea, a thyroid 
disorder, and a brain disorder.  The Veteran appealed those 
decisions to BVA, and the case was referred to the Board for 
appellate review.

In March 2007, the Board issued a decision denying entitlement to 
service connection for degenerative arthritis of the shoulders 
and knees, degenerative disc disease of the cervical spine, and 
degenerative changes status post laminectomy.  The Veteran then 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court) and in a memorandum decision 
dated in February 2009, the Court vacated the Board's March 2007 
decision with respect to those issues and remanded the case to 
the Board.

The Board subsequently remanded the case for further development 
in August 2009.  That development was completed, and the case has 
since been returned to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Reasons for Remand:  To allow for the initial consideration of 
additional evidence by the RO and to schedule the Veteran for a 
hearing at the RO in St. Petersburg, Florida.

The Board observes that additional evidence has been received, 
which was not previously considered by the RO.  A supplemental 
statement of the case (SSOC) was not issued, and the Veteran did 
not submit a waiver of the RO's initial consideration of the 
evidence.  As such, the additional evidence must be referred to 
the RO for review and preparation of a SSOC, if a grant of the 
benefit sought is not made.

The Board also notes that the Veteran had submitted a VA Form 9 
in March 2004 in which he requested a hearing before the Board at 
a local VA office.  A letter was sent to the Veteran in March 
2006, which informed him that he had been scheduled for such a 
hearing at the RO on April 4, 2006.  However, he did not appear 
for that hearing.  

The Veteran later submitted a copy of the March 2006 notice 
letter in April 2010, and he included a note indicating that the 
letter arrived in the mail on the day after the hearing was 
scheduled.  The Board notes that the failure to afford the 
Veteran a hearing would amount to a denial of due process.  Thus, 
the Veteran should be scheduled for a travel board hearing at 
that RO in St. Petersburg, Florida.

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal and to ensure due process, it is 
the Board's opinion that further development of the case is 
necessary.  Accordingly, the case is REMANDED for the following 
actions:

1.  The RO should review the case on the 
basis of additional evidence and 
readjudicate the issues on appeal.  If the 
benefits sought are not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

2.  The RO should take appropriate steps in 
order to schedule the Veteran for a travel 
board hearing with a Veterans Law Judge of 
the Board at the local office in accordance 
with his request.  The Veteran should be 
notified in writing of the date, time, and 
location of the hearing.  After the hearing 
is conducted, or if the Veteran withdraws 
the hearing request or fails to report for 
the scheduled hearing, the claims file 
should be returned to the Board in 
accordance with appellate procedures.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
Veteran has the right to submit additional evidence and/or 
argument on the matters that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).


